

115 HR 5116 IH: Stopping Foreign Businesses Sanctuary Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5116IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Conaway introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for the jurisdiction of courts of the United
			 States and of the States over certain foreign entities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Stopping Foreign Businesses Sanctuary Act of 2018. 2.Jurisdiction over certain foreign entitiesSection 1605 of title 28, United States Code, is amended by inserting after subsection (d) the following:
			
 (e)Notwithstanding any other provision of law, an entity is not immune from the jurisdiction of the courts of the United States or of the States if the entity—
 (1)is incorporated in a foreign state in which state-owned or state-controlled entities commonly engage in commercial activity; and
 (2)conducts commercial activity in the United States.. 3.Commercial activity of affiliate entitiesSection 1603(d) of title 28, United States Code, is amended—
 (1)by inserting (1) before A; and (2)by adding at the end the following:
				
 (2)For purposes of this chapter, a commercial activity of an agency or instrumentality of a foreign state, or of an entity described in section 1605(e), shall be attributable to any corporate affiliate of the agency, instrumentality, or entity that—
 (A)directly or indirectly owns a majority of shares of the agency, instrumentality, or entity; and (B)is also an agency or instrumentality of a foreign state, or an entity described in section 1605(e)..
			